Benedict, J.
The clear weight of evidence is to the effect that the master of the Swiftsure agreed with the master of the libelant’s tug that a salvage compensation of $4,000 should be paid for the services of the tug in relieving the steamer. The only question open to discussion is whether the price so agreed on was unreasonable. Upon the evidence, and taking into consideration the value of the steamer and her condition, I am not prepared to say that $4,000 is a sum so out of proportion to the benefit received as to require the court to set aside a contract deliberately made to pay that sum. The libelants may therefore have a decree for $4,000.
I give no costs, because I consider the sum awarded a very liberal salvage compensation for the work and labor that the libelant’s tug was called on to perform. A distribution of the salvage will be made on application of the parties interested.